Court of Appeals
of the State of Georgia

                                     ATLANTA,____________________
                                              May 22, 2020

The Court of Appeals hereby passes the following order:

A20E0045. LYONS v. THE STATE.

      Upon consideration of Appellant Deuntria Lamar Lyons’ “Motion Requesting
Hearing on Objection to Motion for New Trial Transcript,” the same is hereby
DENIED. See Court of Appeals Rule 40 (b).

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      05/22/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.